
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 48
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2009
			Mr. Menendez submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the leadership and historical
		  contributions of Dr. Hector Garcia to the Hispanic community and his remarkable
		  efforts to combat racial and ethnic discrimination in the United States of
		  America.
	
	
		Whereas Dr. Hector Garcia changed the lives of Americans
			 from all walks of life;
		Whereas Dr. Hector Garcia was born in Mexico on January
			 17, 1914, and immigrated to Mercedes, Texas, in 1918;
		Whereas Dr. Hector Garcia is an honored alumnus of the
			 School of Medicine at the University of Texas Medical Branch, Class of
			 1940;
		Whereas Dr. Hector Garcia fought in World War II,
			 specifically in North Africa and Italy, attained the rank of Major, and was
			 awarded the Bronze Star with six battle stars;
		Whereas once the Army discovered he was a physician, Dr.
			 Hector Garcia was asked to practice his profession by treating his fellow
			 soldiers;
		Whereas Dr. Hector Garcia moved to Corpus Christi, Texas,
			 after the war, and opened a medical practice; rarely charged his indigent
			 patients, and was recognized as a passionate and dedicated physician;
		Whereas he first became known in south Texas for his
			 public health messages on the radio with topics ranging from infant diarrhea to
			 tuberculosis;
		Whereas Dr. Hector Garcia continued his public service and
			 advocacy and became founder of the American G.I. Forum, a Mexican-American
			 veterans association, which initiated countless efforts on behalf of Americans
			 to advance opportunities in health care, veterans benefits, and civil rights
			 equality;
		Whereas his civil rights movement would then grow to also
			 combat discrimination in housing, jobs, education, and voting rights;
		Whereas President Kennedy appointed Dr. Hector Garcia a
			 member of the American Treaty Delegation for the Mutual Defense Agreement
			 between the United States and the Federation of the West Indies;
		Whereas in 1967, President Lyndon Johnson appointed Dr.
			 Hector Garcia as alternate ambassador to the United Nations where he gave the
			 first speech by an American before the United Nations in a language other than
			 English;
		Whereas Dr. Hector Garcia was named member of the Texas
			 Advisory Committee to the United States Commission on Civil Rights;
		Whereas President Reagan presented Dr. Hector Garcia the
			 Nation’s highest civilian award, the Medal of Freedom, in 1984 for meritorious
			 service to his country, the first Mexican-American to receive this recognition;
			 and
		Whereas Pope John Paul II recognized him with the
			 Pontifical Equestrian Order of Pope Gregory the Great: Now, therefore, be
			 it
		
	
		That Congress—
			(1)encourages—
				(A)teachers of
			 primary schools and secondary schools to launch educational campaigns to inform
			 students about the lifetime of accomplishments by Dr. Hector Garcia; and
				(B)all people of the
			 United States to educate themselves about the legacy of Dr. Hector Garcia;
			 and
				(2)recognizes the
			 leadership and historical contributions of Dr. Hector Garcia to the Hispanic
			 community and his remarkable efforts to combat racial and ethnic discrimination
			 in the United States of America.
			
